 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   KIMBERLY M. FRAYN
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: 702.388.6336 / Fax: 702.388.6418
     kimberly.frayn@usdoj.gov
 6
     Attorneys for United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                    Case No. 2:19-cr-00176-RFB-VCF

10                       Plaintiff,
                                                      STIPULATION TO EXTEND
11                          vs.                    GOVERNMENT’S TIME TO RESPOND
                                                    TO DEFENDANT’S MOTIONS TO
12   JOSE DAVID GARCIA-GUTIERREZ,                       DISMISS ECF 23 AND 24
                                                            (First Request)
13                     Defendant.

14

15           The government and Rene L. Valladares, Federal Public Defender, and Andrew

16   Wong, Assistant Federal Public Defender, counsel for the defendant, Jose David Garcia-

17   Gutierrez, (“Garcia”), do stipulate and agree that the government shall have an additional

18   fourteen days, up to and including Friday, September 13, 2019, in which to respond to

19   Garcia’s Motions to Dismiss (“Motions”), ECF 23 and 24. This case is presently set for

20   trial on or about September 23, 2019, and the brief 14-day extension agreed to herein will

21   not disturb the trial setting.

22   ///

23   ///

24   ///

                                                   1
 1          This stipulation is entered into for the following reasons:

 2          1.     The Government’s response is presently due on Friday, August 30, 2019.

 3   Counsel for both parties agree to the above-requested 14-day extension of time for the

 4   government to file its response to the pending Motions. Garcia is in custody pending trial

 5   but the brief 14-day extension will not disturb the September 2019 trial setting. Counsel for

 6   the defendant has represented that the defense does not oppose the proposed extension of

 7   time for the Government to file its response to the Motions.

 8          2.     Government counsel will be out of the district from August 28, 2019 until

 9   September 3, 2019.

10          3.     The Court has scheduled a hearing on the defendant’s request for release on

11   bond on September 3, 2019. The Court’s ruling at that hearing may obviate the need for

12   pretrial motions practice to move forward.

13          4.     The 14-day extension of time to file the government’s response is not sought

14   merely for purposes of delay. The additional time requested herein is necessary to allow

15   the government sufficient time within which to be able to effectively and thoroughly

16   investigate, research, and respond appropriately to the Motions. Trial is set for September

17   23, 2019. The 14-day extension will not disturb the parties’ ability to proceed to trial on

18   that date, and is not unduly prejudicial to the defense.

19          5.     The parties agree that the government shall have an additional seven days,

20   up to and including Friday, September 13, 2019, in which to respond to the Motion.

21          6.     Denial of this request for additional time would deny the parties the

22   opportunity of having continuity of counsel, taking into account the exercise of due

23   diligence. Further, denial of this request could result in a miscarriage of justice and the

24   ends of justice served by granting this request, outweigh the best interest of the public and

                                                    2
 1   the defendant in a speedy trial.

 2          7.     The additional time requested by this stipulation is excludable in computing

 3   the time within which the trial herein must commence pursuant to the Speedy Trial Act,

 4   Title 18, United States Code, Sections 3161(h)(1)(D), and 3161(h)(7)(A), considering the

 5   factors under Title 18, United States Code, Section 3161(h)(7)(B)(i) and (iv).

 6          This is the first request to extent the government’s time to respond to the Motions.

 7          DATED this 23rd day of August, 2019.

 8

 9   /s/Andrew Wong                                      /s/ Kimberly M. Frayn
     ANDREW WONG                                        KIMBERLY M. FRAYN
10   Assistant Federal Public Defender                  Assistant U.S. Attorney
     Counsel for Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   3
 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,                      Case No. 2:19-cr-00176-RFB-VCF
 3
                         Plaintiff,
 4
                            vs.                                        ORDER
 5
     JOSE DAVID GARCIA-GUTIERREZ,
 6
                        Defendant.
 7

 8          Based on the pending Stipulation between the defense and the government, and

 9   good cause appearing therefore, the Court hereby finds that:

10                 1.        The Government’s response is presently due on Friday, August 30,

11   2019. Counsel for both parties agree to the above-requested 14-day extension of time for

12   the government to file its response to the pending Motions. Garcia is in custody pending

13   trial but the brief 14-day extension will not disturb the September 2019 trial setting.

14   Counsel for the defendant has represented that the defense does not oppose the proposed

15   extension of time for the Government to file its response to the Motions.

16                 2.        Government counsel will be out of the district from August 28, 2019

17   until September 3, 2019.

18                 3.        The Court has scheduled a hearing on the defendant’s request for

19   release on bond on September 3, 2019. The Court’s ruling at that hearing may obviate the

20   need for pretrial motions practice to move forward.

21          4.     The 14-day extension of time to file the government’s response is not sought

22   merely for purposes of delay. The additional time requested herein is necessary to allow

23   the government sufficient time within which to be able to effectively and thoroughly

24   investigate, research, and respond appropriately to the Motions. Trial is set for September

                                                     4
 1   23, 2019. The 14-day extension will not disturb the parties’ ability to proceed to trial on

 2   that date, and is not unduly prejudicial to the defense.

 3          5.     The parties agree that the government shall have an additional seven days,

 4   up to and including Friday, September 13, 2019, in which to respond to the Motion.

 5          6.     Denial of this request for additional time would deny the parties the

 6   opportunity of having continuity of counsel, taking into account the exercise of due

 7   diligence. Further, denial of this request could result in a miscarriage of justice and the

 8   ends of justice served by granting this request, outweigh the best interest of the public and

 9   the defendant in a speedy trial.

10          7.     The additional time requested by this stipulation is excludable in computing

11   the time within which the trial herein must commence pursuant to the Speedy Trial Act,

12   Title 18, United States Code, Sections 3161(h)(1)(D), and 3161(h)(7)(A), considering the

13   factors under Title 18, United States Code, Section 3161(h)(7)(B)(i) and (iv).

14          THEREFORE, IT IS HEREBY ORDERED that the Government shall have an

15   additional fourteen days, up to and including Friday, September 13, 2019, in which to

16   respond to the defendant’s motions.

17                      26th
            DATED this ________ day of August, 2019.

18

19                                        ___________________________________________
                                          RICHARD F. BOULWARE, II
20                                        UNITED STATES DISTRICT JUDGE

21

22

23

24

                                                    5
